Title: To Benjamin Franklin from John Adams, 16 April 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Leyden April 16th 1781
I yesterday had the honour of your’s of the seventh. The letter inclosed is a better satire on the nation which produced it. Is it possible that Arnold should shew his Face among Men after such a Letter? If it is not a bribe it is robbery committed in the American Service: for it is well known, that Arnold had no such Sum when the War began. He is now employed in stealing Tobacco and Negroes—so is Cornwallis: a fair employment for Peers—for Arnold is the Peer of them all. I think the Southern States will have the Honour after all, of putting the Continent in a right Way to finish the Business of the War.
All the Papers English, French and Dutch assure the World that I have succeeded in a Loan. I wish they would prove their Words. I am told it will do [so?] by and by so I am [sure?] that the nation will act vigorously by and by. I wish both may prove True: but I have not one Grain of your Faith nor Hope.
There are Capitalists who believe Us able and honest to pay, and that We shall prevail; and they have Inclinations enough they say to the Loan: but the true Motive of their Conduct is fear of being pointed out to Mobs and Soldiers, as Persons who have contributed to the Commencement or Continuance of the War with England. I wrote You some days ago that I had not succeeded at all and requesting your Orders how the Bills accepted should be paid. Some of them become payable the beginning of May, and on the fifteenth of that Month, the sixty six Bills amounting to Ten thousand pounds sterling, which were drawn in favour of Mr: Tracy, become due. I congratulate You on your Success at Versailles. If Spain would make a Treaty with Mr. Jay it would assist Us here. Everybody asks, why does Spain delay? You and I know very well but cannot tell. But so it is— one always negotiates ill when one is not in a Condition to make oneself feared. If America could dissemble enough to threaten other Nations with a return to Great Britain, they would be ready to hang themselves to prevent it: but America is too honest and sincere to play this Game. England would have all the Mountains of Mexico and Peru in a few Years if America should join her. Yet We are slighted. God forgive them, and enable America to forget their Ungenerosity.
America has fought Great Britain and Ireland for six years and not only Great Britain, but many States of Germany, many Tribes of Indians, and many Negroes their Allies. Great Britain has been moving Earth and Hell to obtain Allies against Us, yet it is improper in Us to propose an Alliance. Great Britain has borrowed all the superfluous Wealth of Europe in Italy, Germany, Holland, Switzerland and some in France to murder Us, yet it is dishonorable in Us to propose to borrow Money. By Heaven I would make a Bargain with all Europe, if it lay with me. Let all Europe stand still, neither lend Men nor Money nor Ships to England nor America, and let them fight it out alone. I would give my Share of Millions for such a Bargain. America is treated unfairly and ungenerously by Europe. But thus it is Mankind will be servile to Tyrannical Masters and basely devoted to vile Idols.
With Great Respect, Sir, your obedient Servant
John Adams
His Excellency Dr. Franklin.
 
Notation: J. Adams. April 16 1781
